By
the Court.
The copy is proper evidence unless there be a suggestion of fraud or irregularity, in the attestation or execution. It has been decided that a probate does not absolutely bind one who is not party to it ; but that he may cause the will to be proved again by calling all parties interested before the court which took the first probate, and re-examining the evidence concerning it.
By such a mode of proceeding, there is no danger of surprize to the parties, who are informed of the grounds upon which the will is to be contested, and may prepare themselves for the enquiry. So, if a foundation is laid for presuming such a fraud as would invalidate the will, the party claiming under it, in the trial of an ejectment, may be called upon to produce the original ; but then, he ought to have notice of the objection to be made, so that he might prepare to resist it. As this will has been admitted to probate and registration, by a court possessing competent authority ; all circumstances necessary to its validity must be presumed to have been duly established before them.
Non-suit.